Citation Nr: 9927442	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  92-06 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.




REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from April 1954 to March 
1956.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1997.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in December 1990, by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. The service medical records are unavailable and presumed 
destroyed in the fire at the National Personnel Records 
Center in 1973.

2. A VA examiner in 1993 indicated that the appellant had a 
diagnosis of chronic obstructive pulmonary disease (COPD) 
which "may be related to smoking but not to inservice 
pneumonia."

3. In March 1995, the same VA physician indicated that the 
appellant had COPD and that "I believe that pulmonary 
scarring from his two episodes of pneumonia while in 
Japan...would certainly contribute to his pulmonary 
problem."

4. In May 1999, after review of the claims folders, the above 
opinions and examination of the appellant, a VA physician 
indicated that it is unlikely that the appellant's 
pneumonia contributed to his COPD.



CONCLUSION OF LAW

Residual disability attributable to pneumonia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim for 
service connection for residuals of pneumonia well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Specifically, 
as noted previously, the record reflects a diagnosis of a 
lung disorder, the appellant has stated that he was treated 
during service for pneumonia and although the same VA 
physician gave conflicting opinions regarding the 
relationship between COPD and the inservice pneumonia, the 
Board believes that the credibility and probative value of 
these conflicting opinions is better assessed in the context 
of a merits analysis than relied on to the appellant's 
detriment in determining the threshold pleading requirement 
of well groundedness.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After careful review and consideration of the evidence of 
record, the undersigned concludes that entitlement to service 
connection for residuals of pneumonia is not warranted.  In 
reaching this conclusion, the Board places particular 
emphasis upon the opinion from the VA examiner dated in May 
1999.

The Board notes that in October 1993, a VA examiner diagnosed 
COPD.  In a November 1993 addendum to the October 1993 
report, the examiner indicated that the appellant's COPD may 
be related to smoking but not to inservice pneumonia.  In 
January 1995, the appellant again underwent VA examination by 
the same physician who conducted the October 1993 
examination.  The diagnosis at that time was COPD and the 
examiner further commented that: 

I believe that pulmonary scarring from 
his two episodes of pneumonia while in 
Japan as well as his 29 years of smoking... 
would certainly contribute to his 
pulmonary problem.

In view of the conflicting nature of the above medical 
evidence from the same VA physician, the Board remanded this 
case for additional medical development to include an 
examination and response to specific questions.  After review 
of the claims folders and examination of the appellant in May 
1999, a VA physician provided the following information:

A.)  Absent the 29-year history of 
cigarette smoking, would you render an 
opinion that COPD, diagnosed as "early 
obstructive lung disease" in 1975 was 
attributable to two episodes of pneumonia 
in service between 1954 and 1956?

Answer:  It is unlikely that two episodes 
of pneumonia, 21 years earlier, would 
result in COPD.

B.)  Is COPD a common residual of bouts 
of pneumonia experienced twenty years 
earlier?

Answer:  It is unlikely that this also is 
true.

C.)  Is it more likely that COPD is a 
residual of many years of smoking or of 
two episodes of pneumonia in service 
between 1954 and 1956?

Answer:  It is as likely as not that COPD 
is a residual of many years of smoking, 
not to two episodes of pneumonia.

D.)  The VA doctor in March 1995 referred 
to "pulmonary scarring" from the two 
episodes of pneumonia?  Is there any 
evidence of pulmonary scarring in the 
medical evidence in the claims file?  Is 
there any evidence of such scarring in 
the 1975 and 1979 medical reports of Drs. 
Bennett and Klotz?  If not, would it have 
been unusual for them to miss such 
scarring if it had been there at that 
time?

Answer:  There was no evidence of 
pulmonary scarring from the two previous 
episodes of pneumonia.  There is no 
evidence of any pulmonary scarring.  X-
rays review from the early 1990s to 1999 
show no evidence of any pulmonary 
scarring.

E.)  Which medical opinion in the claims 
file do you agree with or do you find 
more accurate -- the November 1993 
opinion that COPD may be related to 
smoking but not to inservice pneumonia or 
the March 1995 opinion that pulmonary 
scarring and smoking contributed to COPD?  
Why do you agree or disagree with these 
opinions?

Answer:  It is the opinion of this 
examiner that the COPD is more 
contributed (sic) to smoking than to 
scarring of pneumonia from 1954 or 1955.

F.)  If you agree that both pneumonia and 
smoking contributed to the veteran's 
current COPD, which contributed more to 
the development of the disease?  To what 
extent did pneumonia contribute to the 
development of the disease as opposed to 
other factors, including smoking?  In 
order for pneumonia to have contributed 
to the disease, would it had to have 
caused pulmonary scarring?  Does 
pneumonia always cause pulmonary 
scarring?  From the medical evidence in 
this case, do you find evidence that two 
bouts of pneumonia between 1954 and 1956 
resulted in pulmonary scarring?

Answer:  I do not agree that both 
pneumonia and smoking contributed to the 
veteran's current COPD.  As we stated, it 
is unlikely for pneumonia that long ago 
to contribute to COPD.  Also, we are 
asked, does pneumonia always cause 
pulmonary scarring, definitely not.  ...We 
find no evidence that the pneumonia at 
that time resulted in pulmonary scarring.

The Board has carefully weighed the evidence of record and 
finds that the May 1999 VA physician's opinion outweighs the 
evidence in favor of the appellant's claim.  The opinions 
offered by the same VA physician in November 1993 and January 
1995 are deemed to be of insufficient probative value to 
serve as the basis for service connection when viewed in 
light of their conflicting conclusions, without apparent 
explanation, and when weighed against the May 1999 opinion 
which clearly indicates that there is no relationship between 
the current COPD and pneumonia during service.  

Accordingly, in view of the above and the lack of any 
additional evidence to the contrary, entitlement to service 
connection for residuals of pneumonia has not been shown.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

